                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN BOWMAN,                        :
                                      :
            Plaintiff,                :
                                      :
      v.                              :      Case. No. 2:19-cv-3092-JDW
                                      :
MARK WAHL, et al.,                    :
                                      :
            Defendant.                :

                                     ORDER

      AND NOW, this 24th day of June, 2021, for the reasons stated in the

accompanying Memorandum, it is ORDERED as follows:

      1.    Defendants’ Motion for Summary Judgment (ECF No. 57) is GRANTED;

      2.    Plaintiff’s Motion for Partial Summary Judgment (ECF No. 58) is DENIED;

and

      3.    JUDGMENT is ENTERED in favor of Defendants, Daryl Bradley and

Lorie Eason, and against Plaintiff Melvin Bowman.

      The Clerk of Court shall mark this case CLOSED for statistical purposes.

                                      BY THE COURT:


                                      /s/ Joshua D. Wolson
                                      JOSHUA D. WOLSON, J.
